 CONOMOS PAINTING COMPANY179by means proscribed by Section 8(b) (4) (D) of the Act, to force orrequire the Employer to assign the above work to ironworkers who arerepresented by it.3.Within 10 days from the date of this Decision and Determinationof Dispute, Iron Workers Local No. 155, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO, shallnotify the Regional Director for Region 20, in writing, whether it willrefrain from forcing or requiring Valley Foundry & Machine Works,Inc., by means proscribed by Section 8(b) (4) (D), to assign the workin dispute in a manner inconsistent with the above determination.Conomos Painting CompanyandGaryNichols,KennethYahrmatterPainters Local Union No.8,Brotherhood of Painters,Decoratorsand Paperhangers of America,AFL-CIOandGaryNichols.Cases Nos. 25-CA-2131 and ?5-CB-591.December 20, 1965DECISION AND ORDEROn October 1, 1965, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that Respondentshad not engaged in any unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supporting brief,and the Respondents filed answering briefs in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [-Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and funds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision," the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]"We herebynote and correctthe following inadvertenterrors in the Trial Examiner'sDecision:Under hisfinding offacts insection 4,substitute"senior to W Lambert" for"Junior toW. Lambert,"and "seniorto Heimanand Tsankaris" for "juniortoHeiman andTsankaris."156 NLRB No. 24.217-919-GO-vol. 156-13 1S0DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heardbefore TrialExaminerThomas A. Ricci in Chicago, Illinois, on June 23, 24,and 25, 1965, on consolidatedcomplaint of the General Counsel and answers by Conomos Painting Company, hereincalled the Company Respondent or the Company,and byPaintersLocal Union No. 8,Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO,herein called the Union Respondent or theUnion.Theissues litigated are whetherthe Union has violated Section 8(b)(1) (A) and 8(b)(2) of the Act,and whetherthe Company has violated Section 8(a) (3) and(1).Briefs were filed after the closeof the hearing by all parties.The GeneralCounsel also filed a motion to correctthe transcript in a number of details;no objections were received from either Respond-ent concerning this motion.Except for a proposed change in the testimony of the'witness Yahrmatter,discussed below, the motion is granted and the motion docu-ment is hereby made a part of the recordas a TrialExaminer's exhibit.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConomos Painting Company, a Pennsylvania corporation with its principal officein Pittsburgh, is engaged in the business of general painting throughout the UnitedStates; at the time of the events here involved it was working on a large project atPortage, Indiana.During the past year, a representative period, the Company per-formed services valued in excess of $50,000 in States other than the State of Pennsyl-vania.During the same period the Company purchased, transferred, and deliveredto its various projects throughout the country goods and materials valued in excessof $50,000 which were transported to such locations directly from States other than theone in which the projects or locations were located. I find that the Respondent isengaged in commerce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDPainters Local Union No. 8, Brotherhood of Painters, Decorators and Paper-hangers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESThe QuestionYahrmatter and Nichols are painters who have always been members in goodstandingin Local Union No. 8; in January 1965 they were employed by the ConomosCompany on a building project at Portage, Indiana, where Bethlehem Steel was erect-ing a largenew facility.For a year the question of whether the painters should orshould not do overtime work for time and a half instead of double time had been arecurringsource of irritation, among the employees themselves, between them andcompany officials, within the Union with members disagreeing with their spokesmen,and even, apparently, setting some union officers against others.The need for paintersfluctuated on the project as the stages of construction varied, and, in the normal courseof business, the Company laid off about 10 men in mid-January from the then com-plement of approximately 50.Yahrmatter and Nichols were among those who believed it wrong to work overtimefor less than double time, although they had worked at the lower rate throughout theiremployment.Twice during the 13- or 14-month period between the start of the joband the end of 1964, group sentiment among the painters had caused union agentsto ask the Company to either pay double time or discontinue overtime entirely, andin each instance the men reverted to a straight 40-hour week. The last such actionoccurred on or about the first of January 1965; no overtime was performed at allbetween that date and the time of the hearing in June.The complaint alleges that the Union, in resentment against these two men for hav-ing been the instigators in bringing about discontinuance of overtime altogether,caused the Company to select them for inclusion among the group of men that had to CONOMOS PAINTING COMPANY181be laid off in January.., The Company in turn is charged with having discriminatedagainst them in their employment by selecting them because the Union so commanded.On the asserted grounds that the efforts of the men to win double time pay in place oftime and a half was a form of union or concerted activity displeasing to the "Union,"or the "union officers," or at least "certain" union officers, the Union Respondent is'said to have caused illegal discrimination in violation of Section 8(a)(3) of the Act,'and therefore itself to have committed an unfair labor practice in violation of Section'8(b)(2), and the Company, because it acted pursuant to such pressure, to have vio-lated Section 8(a) (3).The General Counsel's Theory of Proof; The Nature of the EvidenceThis is strictly a circumstantial evidence type of case and the General Counselliterally conceded the fact at the hearing.There is no testimony, or other form ofdirect proof, indicating that any agent or person on behalf of the Union communicatedtomanagement a desire or demand that Yahrmatter and Nichols be laid off. Pur-suant to a prehearing motion by the Union the General Counsel was ordered by aTrial Examiner to disclose, among other things, the identity of the union agents whoacted on its behalf, and to what persons, on behalf of the Company, they spoke. Inresponse the General Counsel stated this information was unknown to him, and thatat best he could only say the business agent, or the steward, "or persons unknown,"committed the deed for which the Union is now called to account. The sole questiontherefore is one of fact, and the case as a whole must stand or fall against the long-standing test laid down inN.L.R.B. v. Glen Raven Knitting Mills, Inc.,235 F. 2d413 (C.A. 4).Does the preponderance of the substantial evidence on the record inits entirety support the essential allegation of the complaint.Like all records on which it is argued guilt must be inferred, this too containscertain facts which lend support to the overall conclusion urged by the complaint, andothers either in themselves tending to negate the inference or otherwise weakening thepersuasiveness of the supporting props upon which the Government's case rests.And,as always, an out-of-context appraisal of only those facts selected by either side ofthe argument-as each presents them in its brief-would be not only misleading butunfair.Some statements made on the record are more revealing than others; some,although perhaps literally relevant, are of such little weight either way as not towarrant detailed repetition here, else the report must be as long as the record.Thedecision below is based upon all of the record, although only the truly salient andsignificant facts justifydiscussion.FactsThe following are the principal factual assertions urged as requiring a finding ofillegaldischarge: (1) Yahrmatter and Nichols had long been outspoken critics ofthe Union's passive acquiescence in the time-and-a=half arrangement; (2) they werethe moving force leading to discontinuance of overtime work at the end of December;(3) the Company did not select them for layoff strictly in accordance with hiringseniority; and (4) unlike some others who were released, Yahrmatter and Nicholswere not called back to work by the Company.1.Overtime was performed at time and a half from the start of the project late in1963.Both Yahrmatter and Nichols started work on March 15, 1964, both quit formore desirable employment-Nichols in April and Yahrmatter in July-and both wererehired, the former in October and the latter in September.They worked overtimelike all others throughout their employment.Early in May there developed a general resentment among the painters againstworking for less than double time and in consequence all overtime was discontinued.Yahrmatter testified simply that "the men" decided against the old practice, anddirected Steward Davis to tell the Company of their decision.Another painter,Robert Cox, testified thatBusinessAgent Stevens was present when the men madethis decision and that Sevens only said "If a 100% of the men wanted to work fortime and a half, he would ask for it," else it must be discontinued. Stevens deniedtelling the Company it was for the men to decide one way or the other. These con-flicts in testimony are of no significance now; Stevens, like all witnesses for theRespondents, were determined not to help the General Counsel prove a case. Thebusiness agent, like the president of Local Union No. 8, also must have been in theanomalous position of trying to protect an area contract calling for double time whilesimultaneously blinking at wholesale disregard of the provision by the Conomos 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany.' In any event,all that really matters so far as this proceeding is concerned,is that time and a half had been paid, the employees decided against it, and the Union,one way or another, supported those against the Company, and all overtime was dis-continued.According to the. General Counsel the fact that Yahrmatter was evenat that time opposed to the arrangement constitutes part of the proof that he was laidoff about a year later for that reason.His attitude then carries little, if any, weight onthe main argument, because he was only one in the large group which took the sameaction and all of whom appear to have been equally vociferous. If the "Union," orone or two of its agents, in fact preferred to continue the old arrangement, their con-sequent resentment must have been directed against at least a majority of the painters,for there is indication that the men formally voted on the matter.2. In a matter of days, at most a few weeks, overtime work was resumed on the oldbasis, with an official of the Company promising 7 days of work each week as induce-ment.He did not keep the promise, but nothing further happened until the end ofthe year. In December again the painters started to grumble because the men werereceiving less than double time; as a result the Union called a special meeting forthose members working on this project. The purpose was to discuss this sole question.It is not clear as to when the men met:Business Agent Stevens said it was sometimein January, Yahrmatter and Heiman placed it on January 6, Robert Cox testified itoccurred "the latter part of December, and the first part of January-I don't recall."Meler, the union president, recalled it as just before Christmas, and Nichols, one ofthe Charging Parties, said it was December 30. There were 15 to 20 painters present,plus all3 of the localunionofficers.While the precise date may not be of criticalsignificance, the vagueness in the recollections of so many witnesses on what shouldbe a simple and objective matter illustrates meaningfully the general unreliability ofmuch of the testimony throughout the hearing.The witnesses were equally elusive as to exactly what was said at the meeting, or justwho took clear and definitive positions on the big question. From the total testimony,however, certain facts are clear.President Meler presided and announced he knewthe men were receiving only time and a half, he had heard there was dissatisfactionbecause of it, and he thought the matter should be openly discussed. In the course ofthe general talk Yahrmatter and Nichols stated their view that the men should notwork at that rate, that there was a contract which was not being observed, that con-tinuing the practice in this instance would encourage other employers to do the samewith consequent deterioration of working conditions. Steward Davis expressed him-self unequivocally in favor of the time and a half rate, arguing that insistence upondouble time would lose overtime entirely for the men and would even keep othercompanies from permitting it at all.Business Agent Stevens professed ignorance ofwhat was going on, a very unlikely state of affairs in view of his activities at the job-site in the past and the great number of painters who had so long received the limitedrate.It is also clear that in the end Meler announced his decision that overtime wouldno longer be permitted at that rate, that he instructed his subordinates to so advise theCompany, and that this was done. The last day of overtime work was December 19,1964. It was not until sometime in May of 1965, and then only on very limited jobsat the express request of Bethlehem Steel and with that company paying the full bill,that a small amount of overtime work was performed at double time.The basic contention that the criticism voiced by Yahrmatter and Nichols at thismeeting is the reason why they were chosen, by both the Union and the Company, forretribution, is weakened by a more significant fact, as to which there can be no dis-pute.Other painters took the same position, spoke out in criticism of the unionagents, and were as much a moving force in eventually causing loss of all overtimework as these two particular men.Yahrmatter testified that Milam, Robert Cox,Lester LeMastus and Robert Coleman spoke up to oppose time and a half as didYahrmatter and Nichols.Robert Cox, called after Yahrmatter, said there was muchconfusion, everybody talking at once, but he "did not open my mouth." But Yahr-matter was called by the General Counsel to support his own charge and I mustbelieve him on this point.Yahrmatter also said that while some of the men remainedi Conomos, out of Pittsburgh, takes jobs throughout the country ; It had no signedcontract with Local Union No. 8 here, but, as is its custom, complied with union condi-tions of employment when it arrived.There was much disagreement among the witnessesas to precisely what is the prevailing union practice in this area ; the current contractwas not placed in evidence.Without doubt the Union-including its President Meler-knew what was going at this project, for at times there were as many as 150 painters atwork, and overtime at this rate was performed almost throughout the entire year of1964.It is only a play on words to say this was not a practice.What the record doesshow is that the Union's practice is to approve of time and a half if the painters on aparticular project are satisfied with the arrangement. CONOMOS PAINTING COMPANY183neutral,only one, William Cox, urgedcontinuanceof the established rate. If any-thing,Milam, an ordinary painter, was morepersistentthan either of the twolitigantsin his criticism.When Business Agent Stevens claimed he did not know what wasgoing on, Milam gave him the lie by recalling that he himself had told Stevens in thebeginning,when earlier in the year thesame questionhad arisen and overtime beendiscontinued,and that it was he, Milam, who had been responsible for the discon-tinuance.William Cox corroborated Yahrmatter that only one man spoke in favorof time and a half, and added that "90 percent" of the painters present spoke up infavor of double time.And Meler, the president, recalled that Yahrmatter andNichols spoke no more than did a number of others, and that in the end "the menagreedin numbers that were present that this would be discontinued."3.The general layoff took place on the afternoon of January 20, and thateveningthe regular monthly meeting of the Union was held; the laid off members were there.There was talk of the layoff, somepaintersvoiced the possibilityof suit against theCompany to compel retroactive payment of the half-time differential between timeand a half and double time for all overtime performed in the past, and again thedisagreement between Yahrmatter and/or Nichols, together with other employees, onthe one hand, and union agents on the other, came to the fore.As in the case of theearlier special meeting, the testimony is vague and general as to what was said therethat may be pertinent to the issue of this proceeding.Regardless of whatever elsemay have been said, Yahrmatter admitted at the hearing that although all the unionofficers were present, neither he nor Nichols accused any of them of having causedtheir discharge.Nichols agreed with this testimony and added he did not even askwhy he had been released.He did say that sometime during the meeting he expressedthe opinion Yahrmatter and he had been laid off "because of the comments we madeat the specialmeeting inearly December ... because we made an attempt to collectsomething due us, something about the backpay, and the time and a half thing ...."Some of the men gathered at a nearby tavern for beer following the meeting.After some drinking, Davis came to the tavern and had words with Yahrmatter, thetwo almost coming to blows.Yahrmatter told him he "stank" as a steward, and inreply, according to Yahrmatter, Davis "told me if my mouth was as big as I was, Iwould still have my job. I said the reason that you've got your job ... he said, `I'mgoing to get my book, and have you fired by every contractor in the area.' " 2At this point there can be no question but that between these two men there existeda very deep dislike, and that in some fashion the discussion during the meeting a fewminutes before had included sharp words between them.Davis did threaten to hurtYahrmatter in his work opportunities, in the future at least, although what he meantby "get your book" remains ambiguous; it could as well mean having him expelledfrom the Union as it might reveal an intent to cause illegal discriminationto a unionmember.Certainly whatever Davis said in- the heat of the argument, so poorlyremembered and quoted by Yahrmatter, falls far short of a- clear admission ofpersonal responsibility for what the employer had done that day.The men werereveling in deriding each other; Davis said the other had to suffer because of his "bigmouth," a phrase which points to another possibility lurking behind much of thetestimonyin the entirerecord.Resentful of the activities of some employees inrefusingto work at time and a half, the Company way well have seized the oppor-tunity of the economic layoff to get rid of them quite independently of whatever theUnion or any of its agents may have wished.4.During the afternoon of January 20, Roles, a general foreman, appeared at theproject with a slip of paper on which were listed a number of names and told StewardDavis these men were to be laid off. Yahrmatter and Nichols were included, and thefact that in this case strict seniority was not followedisurged asfurther proof that2Davis did not appear as a witness. In his motion to correct the transcript, the Gen-eral Counsel would alter this testimony by Yahrmatter to read as follow:So he told me if I was as big as my mouth I would still have my job, the reason yougot fired was because you were after my job.He said "I'm going to get your book,and have you fired by every contractor in the area."Nichols was present at the time and he testified that to his knowledge Davis did not"say to Yahrmatter you were fired from the job for any reason," but did make "someother comments to the effect he would still have a job if he didn't have a big mouth."In view of the General Counsel's initial announcement that this was essentially a cir-cumstantial evidence case, I was particularly attentive throughout the hearing to alltestimony touching upon any statements that may have been made by agents of eitherRespondents.I am certain Yahrmatter did not testify as the General Counsel asserts inhismotion, and I therefore deny the motion to alter the transcript in this critical andsubstantial way. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union was responsible for their selection.Here again the record is utterly con-fused and it is almost impossible to say exactly how many men were released and whattheir precise hiring dates were.Throughout the hearing the witnesses were sure a slipof paper with about 10 names was passed around on the 20th, and that as the menlisted there were located they were sent home.Their testimony supports that ofPaul Bon, the general superintendent, who testified that around the 15th, because ofreduced work, he decided a layoff was necessary, listed the 10 men for release, andthen instructed his subordinates to carry out the reduction in force on the 20th.At the very end of the hearing the Company produced, onsubpena of the GeneralCounsel, the original payroll records, and, without then commenting upon theirsignificance, the General Counsel placed them into evidencein toto.They wereanalyzed later, and in the General Counsel's brief there is present an out of context,selected picture reducing the total layoff activity, and eliminating other pertinent factswhich weakened the seniority argument.Neither the oral testimony nor any of the records prove the day of hiring of theemployees; all that appears is the week during which they came, or during which theyleft.Nor is there any probative evidence of the relative skill and experience of themen; passing phrases of opinion as to one or two individuals by "pushers," or strawbosses, or even by clear supervisors, in some instances describe particular painters, butserve not at all to evaluate any of them in a relative sense.The records show that about 40 men worked during January. Seven or eight whoarrived at the jobsite after Yahrmatter and Nichols, were "permanent" employees, hadworked in other cities and were going to other locations throughout the country forthe Company, and are always retained if at all possible.The General Counsel seesnothing wrong in the Company having kept them in any event. As to the remainingpainters, they list as follows, so far as the record reveals seniority:1964Nov.W. Lambert--------------------------------------------------29Cease--------------------------------------------------------22Kolega------------------------------------------------------22LeMastus----------------------------------------------------15Monroe-----------------------------------------------------1Heiman------------------------------------------------------1Tsankaris-----------------------------------------------------1Schrader-----------------------------------------------------1Martin------------------------------------------------------1Oct.J.Davis-----------------------------------------------------25Coleman -----------------------------------------------------25Nichols------------------------------------------------------25Thomas------------------------------------------------------18C. Lambert---------------------------------------------------18Niferos-------------------------------------------------------18Splittsberger--------------------------------------------------4W. Davis-----------------------------------------------------4Ele----------------------------------------------------------4Sept.Shiller------------------------------------------------------- 20Yahrmatter--------------------------------------------------- 20R. Cox------------------------------------------------------ 20Of these, 11 ceased work in the middle of January, 4 leaving during the week endingJanuary 17 (Cease, Kolega, Martin, and Ele), and 7 the week ending January 24(LeMastus,Monroe, Schrader, Coleman, Nichols, Yahrmatter, and Robert Cox).The only rationale finding I can make, on this entire record, is that these were the 10or 11 names Bon wrote down for release when, on January 15, he prepared the listwhich later was seen by so many employees.3 I must believe that by the 20th, thefirst four had already left of their own accord, or for whatever reason.There is noother way in which I can accept the total testimony, unless it be to hold all of thewitnesses-both in favor and against the complaint-deliberately lied.There .is nobasis for such an approach.8Bon testified at random as names were thrown at him at the hearing. It was clearhe had no personal recollection of individualsworthy ofnote.In the course of his testi-mony he said flatly he had scheduled Kolega, Cease,and Martin for discharge on the 20th. CONOMOS PAINTING COMPANY185In his brief the General Counsel makes much of the fact that the slip of paper, onwhich the general superintendent had listed the men to be laid off, was not produced;he calls it the "mysterious lists" [sic] because the superintendent's earlier affidavitshows an "s" after the word list. But there is no evidence on the record that therewas more than one slip of paper, the document was not shown to have been a regularrecord of the Company, and there does not appear to have been any reason why theCompany should have preserved it at the time.Unless, of course, it is to be presumedthe Company was guilty and knew it! Perhaps it can be said the Respondentsdeliberately refused to assist the General Counsel to prove a definitive case at thehearing; a void cannot serve as positive support for any affirmative burden restingupon the General Counsel in this type of situation. I find that the 11 men namedabove were selected for layoff in consequence of a purely economic need.At one point during the hearing the General Counsel skirted the idea that perhapsthe entire layoff was discriminatorily motivated, upon demand of the Union; he doesnot pursue this theory in his brief. In any event in that case it would have to beargued that all 11 painters were treated illegally, and all should have been included inthe complaint.The record would not support such an allegation, and the case revertsto the theory that although the layoff was an economic one Yahrmatter and Nicholswere deliberately selected because they pushed the Union into insisting upon doubletime and/or because they irked the union steward.The overall inference of illegal motivation is not greatly strengthened by the factthat the Respondent did not select Yahrmatter and Nichols on the basis of strictseniority, and on that basis alone, because (1) the greater length of service of somewho were retained was extremely short, (2) others were also selected for layoff outof seniority, and (3) there is no substantial evidence that the Company in thisinstance departed from an established past seniority practice.All of the men laidoff were junior to W. Lambert, retained; four men laid off, other than Yahrmatterand Nichols, were also junior to Heiman and Tsankaris, both retained; and R. Cox,a very vocal agitator against time and a half, had the same seniority as Yahrmatter;i.e.,was senior to 11 men who stayed. Nichols started work the week of October 25;Heiman and Tsankaris, called junior to him, had come the following week. For allthe record shows one may have started the last workday of one week and the othersthe first day of the next.And there had never been a general layoff of this magni-tude in the past. In scanning the company records after the close of the hearing, theGeneral Counsel discovered that during the week ending January 10, two men werelaid off, one who had worked less than I week and the other about a month, bothjunior at the time.The only other occasion for multiple layoffs seems to have beenearly in December, when four men were released; at that time at least two otherswho had come later were retained. Such a limited and inconsistent record, consid-red against a total complement of perhaps 50 painters, is not proof of any practicer°specting seniority in layoffs.5.Yahrmatter testified that Schoonover, one of the two general foremen, whenre,easing the men on January 20 said "he would call us back maybe if he needed us."Nichols was less clear on whether there was a promise to recall made to anyone."Schoonover ... made a remark about a telephone called, I can't state positively, butI believe he said something to the effect that he would call Yahrmatter.He wasn'tspeaking to me, it must have been Yahrmatter."Nichols testified positively that hewas not told he would be recalled.Roles said all he Sold the men was to "keep intouch" with him.Neither of these two men ever returned to ask for work, eitherat the project or through the Union, although each heard later that the Companyhad started to put men back to work again.Nichols found other employment 6 dayslater; in Februa-y Yahrmatter started on other jobs within the jurisdiction of theRespondent Local.The Company hires indiscriminately when it needs local men; the word is passedthrough the painters on the job to their friends outside men who apply are hired atthe gate, and the Company sometimes calls the union hall for help.This is thetraditional hiring practice in the construction industry by roving contractors like theRespondent Company, and its representatives testified that on this project this wascompany practice.The testimony offered by the General Counsel to offset the com-pany witnesses does not warrant a contrary finding.Further Testimony, Analysis and ConclusionAgents of both Respondents disclaimed all allegations that it was the Union whichwanted Yahrmatter and Nichols to be laid off, or that the reason why they wereselected was to satisfy such a demand. Instead Bon, the highest officer of the Com-pany at the project, explained that he chose the 10 men on the basis of their "relia- 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDbility,dependability, capability and possibly if everything being equal the recentlyhired."This complex phrase appears and reappears throughout Bon's testimony,and in his earlier affidavit, in many variations; all it means is he claims to haveselected on the basis of his personal judgment of individual painters' craft skill,cooperation in being available when needed, plus those ever-varying reactions thatmake one employee more desirable than another to his superiors.The factors beinglargely subjective or requiring a relative evalaution of all the painters on the job,necessarily the Company could not prove definitively or mechanically its applicationof this test throughout the layoff.Another supervisor in charge would probablyhave decided on a different list of 10 men even applying Bon's test.The questionhere is not, as the General Counsel argues, whether Bon correctly evaluated the men;it is only whether, on the basis of the Government's evidence, plus the Respondents'facts, plus Bon's exculpating testimony, an affirmative finding of illegal conduct iswarranted. I find that the evidence as a whole does not support the essential allega-tion of the complaint and shall therefore recommend dismissal of the case as to bothRespondents.Yahrmatter was only one of many painters who joined in the majority whichforced the union agents to commit themselves to double time for overtime work inthe beginning.When he and Nichols again disagreed with the steward and the busi-ness agent at the end of the year at the special union meeting, again they wereincluded in what someone called "90 percent" of those present.Whatever the per-centage others were equally outspoken; of those identified in the record some werelaid off, like Yahrmatter and Nichols, some were not.Why painters like Coleman,LeMastus, and Robert Cox, who no doubt irritated Steward Davis and BusinessAgent Stevens as much as anyone, and who were also laid off, are not named in thecomplaint is not explained.More confusing to the entire case is Milam, according tothe testimony even more offensive to the Union at the special meeting; he was notlaid off at all.The significance of his retention cannot be avoided by the GeneralCounsel on the ground that Milani had greater seniority, for such explanation isinconsistent with the general theory of the complaint that the very proof of illegalmotivation lies in the disregard of seniority.But all this shows that Yahrmatter andNichols simply were not singled out for special treatment.The same is true of theseniority contention; this layoff was not shown to be substantially different fromanything in the past, and others were also released out of seniority turn.Yahrmattereven said at the hearing that in his type of work "I know that seniority does notreplace ability. Its what he can do and what he can't do."Yahrmatter did not like Davis, the steward, thought him to be a poor union agentand told him so, at the special union meeting and at other times.He even tried t'replace him in the steward's job.His opposition to the steward's stand on the ove -time issue flared more than once and certainly Davis resented it.Animosity thlsshown would be an element supporting the inference of retaliation by causing c'cs-charge.But Davis is not named as a respondent, a logical step if the case were 11in-pointed to him in the complaint. "The Union" is said to have caused the ComonYto choose Yahrmatter and Nichols. But the chief of the Union was President MeW'and although he surely knew Conomos was paying only time and a half, and by hissilence necessarily did not object, there is no evidence whatever of personal animosityflowing from him to either of the Charging Parties, nor indeed towards these mem-bers of the Local as a group. In such a confused picture as to who, in the Union'shierarchy,was in dispute with these two men, the total absence of any proof ofcommunication between the two Respondents on the entire subject assumes greatermeaning.And finally t:.e two men said nothing, on the very evening of their discharge, whenthe matter was discussed in full union meeting.There was talk of suing the Com-pany for backpay, but no one even remotely suggested the Union, or any of its offi-cers,were responsible.Some men were recalled later, and some not, but onJanuary ^0 all the painters knew was who had crossed the steward or the businessagent, and exactly what each man's seniority was.More than once Nichols expressed the fear he would lose his job for speaking upin favor of double time.At the special meeting, weeks before the mass layoff, hevoiced the opinion he "would possibly be fired for stating my opinions at this place,"butMeler, the president, replied "he could not get fired on something like this forsomething he said that night."On the afternoon of the layoff Nichols told FrankCole, a pusher, his discharge was "a lousy thing to do, just because I had opened mymouth and said what I thought."He also told Steward Davis in the shanty "I waslaid off because of my remarks at the union meeting." There was considerable talkat the time, and the General Counsel makes much of the fact neither the pusher nor UNIONFISH'COMPANY187the steward bothered to answer Nichols respecting that particular remark. It is notclear whether Nichols was accusing the Union or the Company; in any event theambiguous charge out of his mouth is hardly substantial evidence of guilt by theRespondents.4RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,it is hereby recommendedthat the complaint be dismissed in its entirety.*A number of painters are pushers,and are called supervisors by the General Counsel;they are regular union members and were present at the various meetings.The GeneralCounsel relies upon their presence at such meetings and on statements of some of themon the job as supporting proof that the Company knew what was going on in the Unionand therefore carried out the will of the Union.I find on the entire record that thepushers are not supervisors within the meaning of the Act, but deem it pointless todetail here theminutiaeof testimony on this disputed issue.Even assuming the push-ers were agents of the Company,my conclusion would be the same, for their participationin the events adds little of substance to the case.Joseph Busalacchi,Thomas Busalacchi,Mario Busalacchi andAnthony T. Procopio,a partnership d/b/a Union Fish Com-pany,'PetitionerandAmalgamated Meat Cutters and ButcherWorkmen of North America,Local 229, AFL-CIO 2Joseph Busalacchi, Thomas Busalacchi,Mario Busalacchi andAnthony T. Procopio,a partnership d/b/a Union Fish CompanyandJeannette K. Liegel, PetitionerandAmalgamated Meat Cut-ters and Butcher Workmen of North America,Local 229, AFL-CIO.Cases Nos. 21-RM-1147 and 21-RD-744.December 20,1965DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing was heldbefore Hearing "Officer Max Steinfeld.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Thereafter, the Employer and the Intervenor filed briefs .,3Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].1The name of the Employer appears as amended at the hearing.a The name of the Intervenor appears as amended at the hearing.s On March15, 1965, the Intervenor filed a motion to stay proceedings and to reopen,and onMay 24 fileda motion to reopen record for the receipt of arbitration transcript.On June 7 the Employer filed an opposition to the Intervenor's motion to stay and itsmotion to reopen. Subsequently,on July 22 the Intervenor filed a motion to reopenrecord for the receipt of addendum to agreement,and on July30 the Employer filed anopposition to this last motion of the Intervenor.The foregoing motions are herebydenied for the reasons set forth elsewhere in this Decision, Order, and Direction ofElection.156 NLRB No. 33.